DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Nov. 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 recites “the resin layer being made of a material denser having a denser surface than the fiber sheet.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the resin layer being made of a material denser than the fiber sheet.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8, 16-18, 21-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak et al. (US 2008/0229704 A1) (“Augustyniak”), in view of Faotto (US  2016/0339670 A1).
With respect to claim 1, Augustyniak discloses a thermally-insulating sheet (0009, 0010, 0051, 0107) comprising a thermal insulator including a fiber sheet made of a plurality of fibers disposed so as to have spaces among the plurality of fibers, the fiber sheet having a first surface and a second surface opposite each other (0063), and a silica xerogel held in the spaces of the fiber sheet (0050, 0063), a first protective sheet bonded onto the fiber sheet to cover the thermal insulator and to contact the first 
Augustyniak suggests mesh materials being used as first and second resin layers (0036, 0099), but does not disclose explicitly resin layers provided on a part of the first and the second surfaces of the fiber sheet, the resin layers being formed of a material denser than the fiber sheet.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh, the synthetic material being interpreted as being made of a material denser than the fiber sheet of Augustyniak, the fiber sheet of Augustyniak being made of unassociated fibers (Augustyniak, 0063, Faotto, abstr., 0018, 0036, 0041).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sheet of Augustyniak a reinforcing layer of a synthetic mesh as a first resin layer provided on a part of the first surface of the fiber sheet and as a second resin layer provided on a part of the second surface of the fiber sheet for reinforcement.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sheet of Augustyniak and Faotto, the first protective sheet would be bonded onto the first resin layer and the second protective sheet would be bonded onto the 
Regarding claim 2, Augustyniak and Faotto teach the sheet of claim 1.  Since Augustyniak discloses the fiber sheet formed of fiberglass (0063), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first and the second resin layers formed of a synthetic mesh (Faotto, 0041) would have a lower melting point than the fiberglass fiber sheet.
As to claims 3 and 4, Augustyniak and Faotto teach the sheet of claim 1.  Faotto discloses a first resin layer and a second resin layer having a lattice shape (0041).
As to claim 7, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak discloses a thickness of the fiber sheet of from about 25 mm to about 200 mm (0077), and a thickness of the outer layers of from about 0.10 mm to about 60 mm (0033).  As Augustyniak discloses there exist additional outer layers and/or interior layers (0045), it is the Examiner’s position that a person of ordinary skill in the art would consider the thickness of the first resin layer as the thickness of Augustyniak’s outer layer.  The range of the thickness of the fiber layer and the range of the thickness of the outer sheet allow for a range of a ratio of the thicknesses that overlaps the recited range; 
With respect to claim 8, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak discloses a thickness of the fiber sheet of from about 25 mm to about 200 mm (0077), and a thickness of the outer layers of from about 0.10 mm to about 60 mm (0033).  As Augustyniak discloses there exist additional outer layers and/or interior layers (0045), it is the Examiner’s position that a person of ordinary skill in the art would consider the thickness of the second resin layer as the thickness of Augustyniak’s outer layer.  The range of the thickness of the fiber layer and the range of the thickness of the outer sheet allow for a range of a ratio of the thicknesses that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 16, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak discloses the second protective sheet being bonded to the first protective sheet around the thermal insulator (0099-0102, Figs. 2 and 3).
Regarding claim 17, Augustyniak and Faotto teach the sheet of claim 1.  Since the first resin layer is a synthetic mesh layer, as discussed above with respect to claim 1, and Augustyniak suggests bonding the multiple layers by lamination (0100), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least a part of the first resin layer would penetrate into the fiber sheet of Augustyniak.
As to claim 18, Augustyniak and Faotto teach the sheet of claim 17.  Since the second resin layer is a synthetic mesh layer, as discussed above with respect to claim 
Regarding claim 21, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak and Faotto teach first and second resin layers being mesh layers, as discussed above, thus these layers have openings.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh, the synthetic material being interpreted as being made of a material denser than the fiber sheet of Augustyniak, the fiber sheet of Augustyniak being made of unassociated fibers (Augustyniak, 0063, Faotto, abstr., 0018, 0036, 0041).  Since the first and second resin layers are mesh layers, it would have been obvious to one of ordinary skill in the art that they have openings and they include remaining portions other than the openings of the first and the second resin layers, respectively, the remaining portions of the first and second resin layer being made of material denser than the fiber layer.
As to claim 22, Augustyniak and Faotto teach the sheet of claim 21.  Since Augustyniak teaches lamination of the multiple layers (0099, 0100), and the first resin layer is a synthetic mesh (Faotto, 0018, 0036, 0041), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that part of the fiber sheet of Augustyniak penetrates into the openings of the first resin layer and the openings of the second resin layer.
With respect to claim 23, Augustyniak and Faotto teach the sheet of claim 21.  The recitation “disable a liquid to pass through the first resin layer and the second resin 
With respect to claim 24, Augustyniak and Faotto teach the sheet of claim 21.  Since Augustyniak teaches lamination of the multiple layers (0099, 0100), and the first resin layer is a synthetic mesh (Faotto, 0018, 0036, 0041), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first protective sheet contacts the first surface of the fiber sheet through the openings of the first resin layer and the second protective sheet contacts the second surface of the fiber sheet through the openings of the second resin layer.

Claims 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak, in view of Faotto, and Kurz (US 4232620).
With respect to claim 5, Augustyniak and Faotto teach the sheet of claim 1.  The references are silent with respect to the area of the first resin layer as recited in the claim.  Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 
Regarding claim 6, Augustyniak, Faotto and Kurz teach the sheet of claim 5.  Regarding the area of the second resin layer with respect to the area of the second surface of the fiber sheet, as recited in claim 6, Kurz discloses that the size of the openings of the mesh is selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the area of the second resin layer based on the stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
Regarding claim 9, Augustyniak and Faotto teach the sheet of claim 1.  Regarding the first resin layer and the second resin layer disabling a liquid from passing through the resin layers, Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the size of the mesh openings of the first and second layers based on the softness of the fiber sheet, and the desired durability of the thermally-insulating sheet, the durability also including the lack of ability of the resin layers to pass liquid through .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak, in view of Faotto, and Utsumi (US 2005/0249931 A1).
With respect to claim 19, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak suggests lamination of the multiple layers (0099, 0100), and the second resin layer in the sheet of claim 1 is a synthetic mesh of Faotto (Faotto, 0018, 0036, 0041), but the references do not specifically disclose the second resin layer being thermally fused to the fiber sheet.  Utsumi discloses insulating sheets (0002), wherein the layers are thermally fused (0037).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to thermally fuse the second resin layer of the sheet of Augustyniak and Faotto to the fiber sheet, as it is known in the art to thermally fuse layers of insulating sheets.
With respect to claim 20, Augustyniak and Faotto teach the sheet of claim 1.  Augustyniak suggests lamination of the multiple layers (0099, 0100), and the second resin layer in the sheet of claim 1 is a synthetic mesh of Faotto (Faotto, 0018, 0036, 0041), but the references do not specifically disclose the second resin layer being thermally fused to the fiber sheet.  Utsumi discloses insulating sheets (0002), wherein the layers are thermally fused (0037).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to thermally fuse the second resin layer of the sheet of Augustyniak and Faotto to the fiber sheet, as it is known in the art to thermally fuse layers of insulating sheets.
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 25-27, 29, 31-35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak et al. (US 2008/0229704 A1) (“Augustyniak”), in view of Faotto (US  2016/0339670 A1).
With respect to claim 25, Augustyniak discloses a thermally-insulating sheet (0009, 0010, 0051, 0107) comprising a thermal insulator including a fiber sheet made of a plurality of fibers and having spaces therein (0063), and a silica xerogel disposed in the spaces of the fiber sheet (0050, 0063), a protective sheet bonded onto the fiber sheet to cover the thermal insulator and to contact the surface of the fiber sheet - multiple layers suggested by Augustyniak are directly or indirectly connected (0099- 0102, Figs. 2 and 3).  Augustyniak is silent with respect to a resin layer provided on a at least a part of a surface of the fiber sheet, the resin layer having a denser surface than the fiber sheet, the protective sheet bonded onto the resin layer.
Augustyniak suggests mesh materials being used as a resin layer (0036, 0099), but does not disclose explicitly a resin layer provided on at least a part of the surface of the fiber sheet, the resin layer being made of a material denser than the fiber sheet.  
Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh, the synthetic material being interpreted as being made of a material denser than the fiber sheet of Augustyniak, the fiber sheet of Augustyniak being made of unassociated fibers (Augustyniak, 0063, Faotto, abstr., 0018, 0036, 0041).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sheet of Augustyniak a reinforcing layer of a synthetic mesh as a resin layer provided on at least a part of the surface of the fiber sheet for reinforcement.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sheet of Augustyniak and Faotto, the protective sheet would be bonded onto the resin layer as Augustyniak suggest additional plies to be bonded e.g. by lamination to the fiber sheet (0099, 0100).  Since the first and the second resin layers are mesh layers, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the protective sheet would contact the surface of the fiber sheet as Augustyniak suggests bonding the multiple layers by lamination (0100).
Regarding claim 26, Augustyniak and Faotto teach the sheet of claim 25.  Since the resin layer is a synthetic mesh layer, as discussed above with respect to claim 25, and Augustyniak suggests bonding the multiple layers by lamination (0100), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least a part of the resin layer would penetrate into the fiber sheet of Augustyniak.
Regarding claim 27, Augustyniak and Faotto teach the sheet of claim 25.  Since Augustyniak discloses the fiber sheet formed of fiberglass (0063), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the resin layer formed of a synthetic mesh (Faotto, 0041), would have a lower melting point than the fiberglass fiber sheet.
As to claim 29, Augustyniak and Faotto teach the sheet of claim 25.  Faotto discloses the resin layer having a lattice shape (0041).
As to claim 31, Augustyniak and Faotto teach the sheet of claim 25.  Augustyniak discloses a thickness of the fiber sheet of from about 25 mm to about 200 mm (0077), and a thickness of the outer layers of from about 0.10 mm to about 60 mm (0033).  As Augustyniak discloses there exist additional outer layers and/or interior layers (0045), it is the Examiner’s position that a person of ordinary skill in the art would consider the thickness of the resin layer as the thickness of Augustyniak’s outer layer.  The range of the thickness of the fiber layer and the range of the thickness of the outer sheet allows for a range of a ratio of the thicknesses that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 32, Augustyniak and Faotto teach the sheet of claim 25.  Augustyniak and Faotto teach the resin layer being mesh layer, as discussed above, thus the resin layer has openings.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh, the synthetic material being interpreted as being made of a material denser than the fiber sheet of Augustyniak, the fiber sheet of Augustyniak being made of unassociated fibers (Augustyniak, 0063, Faotto, abstr., 0018, 0036, 0041).  Since the resin layer is a mesh layer, it would have 
As to claim 33, Augustyniak and Faotto teach the sheet of claim 32.  Since Augustyniak teaches lamination of multiple layers (0099, 0100), and the resin layer is a synthetic mesh (Faotto, 0018, 0036, 0041), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that part of the fiber sheet of Augustyniak penetrates into the openings of the resin layer.
With respect to claim 34, Augustyniak and Faotto teach the sheet of claim 32.  
The recitation “disable a liquid to pass through the first resin layer and the second resin layer” has been interpreted as a recitation of intended use.  Augustyniak and Faotto teach the resin layer in a form of a mesh and thus having a lattice structure, which is laminated to the fiber sheet (Augustyniak, 0099, 0100), the remaining portion of the resin layer being formed of resin, as disclosed in the instant Specification (pp.3 and 4), thus, it would have been obvious to one of ordinary skill in the art, that the remaining portion of the resin layer is capable to perform as intended.
With respect to claim 35, Augustyniak and Faotto teach the sheet of claim 32.  Since Augustyniak teaches lamination of multiple layers (0099, 0100), and the resin layer is a synthetic mesh (Faotto, 0018, 0036, 0041), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the protective sheet contacts the surface of the fiber sheet through the openings of the resin layer.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak, in view of Faotto, and Kurz (US 4232620).
With respect to claim 30, Augustyniak and Faotto teach the sheet of claim 25.  The references are silent with respect to the area of the resin layer as recited in the claim.  Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the area of the resin layer based on the stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak, in view of Faotto, and Utsumi (US 2005/0249931 A1).
With respect to claim 28, Augustyniak and Faotto teach the sheet of claim 25.  Augustyniak suggests lamination of the multiple layers (0099, 0100), and the second resin layer in the sheet of claim 25 is a synthetic mesh of Faotto (Faotto, 0018, 0036, 0041), but the references do not specifically disclose the second resin layer being thermally fused to the fiber sheet.  Utsumi discloses insulating sheets (0002), wherein the layers are thermally fused (0037).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to thermally fuse the second resin layer of the sheet of Augustyniak and Faotto to the fiber sheet, as it is known in the art to thermally fuse layers of insulating sheets.
Claims 36-38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak et al. (US 2008/0229704 A1) (“Augustyniak”), in view of Faotto (US  2016/0339670 A1), Kurz (US 4232620), and Utsumi (US 2005/0249931 A1).
With respect to claim 36, Augustyniak discloses a thermally-insulating sheet (0009, 0010, 0051, 0107) comprising a thermal insulator including a fiber sheet made of a plurality of fibers disposed so as to have spaces among the plurality of fibers, the fiber sheet having a first surface and a second surface opposite each other (0063), and a silica xerogel held in the spaces of the fiber sheet (0050, 0063), a first protective sheet bonded onto the fiber sheet to cover the thermal insulator and to contact the first surface of the fiber sheet and a second protective sheet contacting the second surface of the fiber sheet –  multiple layers suggested by Augustyniak are directly or indirectly connected (0099- 0102, Figs. 2 and 3).  Augustyniak is silent with respect to a first resin layer provided on a part of the first surface of the fiber sheet, the first resin layer having a denser surface than the fiber sheet, a second resin layer provided on a part of the second surface of the fiber sheet, the second resin layer having a denser surface than the fiber sheet, the first protective sheet bonded onto the first resin layer, and a second protective sheet bonded onto the second resin layer.
Augustyniak suggests mesh materials being used as first and second resin layers (0036, 0099), but does not disclose explicitly resin layers provided on a part of the first and second surfaces of the fiber sheet, the resin layers having denser surfaces than the fiber sheet.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh (abstr., 0018, 0036, 0041).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
Regarding the first and second resin layers having a denser surface then the fiber sheet, Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the density of the first and second resin layers based on the softness or stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
Augustyniak suggests lamination of the multiple layers (0099, 0100), and the second resin layer in the sheet of claim 1 is a synthetic mesh of Faotto (Faotto, 0018, 0036, 0041), but the references do not specifically disclose the first and second resin layers being bonded to the fiber sheet by thermal fusion.  Utsumi discloses insulating sheets (0002), wherein the layers are thermally fused (0037).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to thermally fuse the fiber sheet and the first resin layer and the fiber sheet and the second resin layer of the sheet of Augustyniak and Faotto, as it is known in the art to thermally fuse layers of insulating sheets.
Regarding claim 37, Augustyniak, Faotto, Kurz and Utsumi teach the sheet of claim 36.  Since Augustyniak discloses the fiber sheet formed of fiberglass (0063), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first and the second resin layers formed of a synthetic mesh (Faotto, 0041), would have a lower melting point than the fiberglass fiber sheet.
Regarding claim 38, Augustyniak, Faotto, Kurz and Utsumi teach the sheet of claim 36.  Since the first resin layer and the second resin layer are formed of a synthetic mesh layer, as discussed above with respect to claim 36, and Augustyniak suggests bonding the multiple layers by lamination (0100), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the resin of the resin layers would permeate the fiber sheet of Augustyniak.  In the thermally-insulating sheet of Augustyniak, Faotto, Kurz and Utsumi the fiber sheet and the first and second resin layers are thermally fused as discussed above with respect to .

Claims 39-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak et al. (US 2008/0229704 A1) (“Augustyniak”), in view of Faotto (US  2016/0339670 A1), Kurz (US 4232620), and Utsumi (US 2005/0249931 A1).
With respect to claim 39, Augustyniak discloses a thermally-insulating sheet (0009, 0010, 0051, 0107) comprising a thermal insulator including a fiber sheet made of a plurality of fibers and having spaces therein (0063), and a silica xerogel disposed in the spaces of the fiber sheet (0050, 0063), a protective sheet bonded onto the fiber sheet to cover the thermal insulator and to contact the surface of the fiber sheet  –  multiple layers suggested by Augustyniak are directly or indirectly connected (0099- 0102, Figs. 2 and 3).  Augustyniak is silent with respect to a resin layer provided on a part of a surface of the fiber sheet, the resin layer having a denser surface than the fiber sheet, the protective sheet bonded onto the resin layer.
Augustyniak suggests mesh materials being used as first and second resin layers (0036, 0099), but does not disclose explicitly a resin layer provided on a part of the surface of the fiber sheet, the resin layer having a denser surface than the fiber sheet.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh (abstr., 0018, 0036, 0041).  It would have been obvious to 
Regarding the resin layer having a denser surface then the fiber sheet, Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the density of the resin layer based on the softness or stiffness of the fiber sheet and the protective sheet, and the desired strength and durability of the thermally-insulating sheet.
Augustyniak suggests lamination of the multiple layers (0099, 0100), and the second resin layer in the sheet of claim 1 is a synthetic mesh of Faotto (Faotto, 0018, 0036, 0041), but the references do not specifically disclose the fiber sheet being thermally fused to the resin layer.  Utsumi discloses insulating sheets (0002), wherein 
Regarding claim 40, Augustyniak, Faotto, Kurz and Utsumi teach the sheet of claim 39.  Since Augustyniak discloses the fiber sheet formed of fiberglass (0063), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first and the second resin layers formed of a synthetic mesh (Faotto, 0041) would have a lower melting point than the fiberglass fiber sheet.
Regarding claim 41, Augustyniak, Faotto, Kurz and Utsumi teach the sheet of claim 39.  Since the resin layer is formed of a synthetic mesh layer, as discussed above with respect to claim 39, and Augustyniak suggests bonding the multiple layers by lamination (0100), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the resin layer would permeate the fiber sheet of Augustyniak.  In the thermally-insulating sheet of Augustyniak, Faotto, Kurz and Utsumi the fiber sheet and the resin layer are thermally fused as discussed above with respect to claim 39.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the resin layer is thermally fused to the plurality of fibers of the fiber sheet in the sheet of Augustyniak, Faotto, Kurz and Utsumi, as the fiber layer of Augustyniak includes plurality of fibers (0063).
Response to Arguments
Applicant’s arguments filed on Nov. 2, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 21 and 32 have been withdrawn.  
The Applicant has argued the features of a first resin layer being made of a material denser than the fiber sheet and a second resin layer being made of a material denser than the fiber sheet are not disclosed in the references cited in the last Office Action.  The Examiner notes, Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh, the synthetic material being interpreted as being made of a material denser than the fiber sheet of Augustyniak, the fiber sheet of Augustyniak being made of unassociated fibers (Augustyniak, 0063, Faotto, abstr., 0018, 0036, 0041), as discussed above. 
Regarding the resin layers and the fiber sheet being thermally fused the Examiner undertook a different approach in this Office Action citing Utsumi, as discussed above.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The information disclosure statements filed on 2/19/2019 and 12/2/2010 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it 
The Examiner notes foreign patent documents JP 2010-525188 and JP 2011-136859 listed in the IDS of 2/19/2019 are not present in the application file.  Foreign patent document CN 106079690 listed in the IDS of 12/2/2010 is not present in the application file.  The Examiner confirms that document JP H07-197365 listed in the IDS of 12/2/2010 and previously lined-through on the considered IDS is present in the application file.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783